Per Curiam.

Appeal by the People from an order and judgment of the Tioga County Court dated October 29, 1947, allowing a demurrer to an indictment. The indictment charges forgery in the second degree, based upon the utterance of an allegedly forged certificate of origin by means of which the defendant obtained a weight ticket required by article 16-A of the Agriculture and Markets Law for the sale and delivery of coal within' the State of New York. The certificate, which is set out verbatim in the indictment, furnishes the information required by section 197-h of the Agriculture and Markets Law, except that it does not even purport to have been signed “ in ink or indelible pencil by the person who is operating the truck at the time it crosses the boundary line of the state and by the person who is the owner or operator of the breaker * * * where the coal * * * is loaded * * *,” as required by the section. Thus, it was not a valid instrument for the purpose intended, but on the contrary was void and ineffective on its face. The crime of forgery may not be predicated upon such an'instrument, at least without further averment. (People v. Harrison, 8 Barb. 560; People v. Dewey, 35 Hun 308, 310; People v. Drayton, 168 N. Y. 10, 13; People v. Rising, 207 N. Y. 195, 201; People v. Clark, 274 App. Div. 953, decided herewith.)
The order and judgment should be affirmed.